DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
In response to Examiner’s Final Rejection of 03/22/2021, Applicant, on 06/22/2021, amended claims. Claims 1 is pending in this application and have been rejected below. Claims 2-7 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 
Response to Amendment
Applicant’s amendments are received and acknowledged.
The 103 Rejection is overcome by the amended limitations. Therefore the 103 Rejection is withdrawn.




Response to Arguments - 35 USC § 101

Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.
The Applicant contends that as amended the claims are not capable of being performed in the human mind nor are they related to the subcategories of certain methods of organizing human activity. The Applicant further points to the electronic derivation steps.
The Examiner respectfully disagrees. The Examiner further points to the specification for further details regarding the electronic derivation process. (See Specification, [0014-15]; According to another aspect of the invention, the derivation step can be carried out through the use of a video recording of the worker carrying out the shift….[0014] Forming another aspect of the invention is a system for carrying out the method, this system comprising a computing facility having a video playback subfacility through which the recording can be viewed is used in the derivation step). The electronic derivation as supported by the specification is carried out through a video recording and viewed at a computing facility (i.e. further organizing human activity). The use of the recording is not tied to the claim language in this specific limitation but represents an additional element which is categorized as extra-solution activity. For further detail regarding the rejection please see the 101 Rejection below. Deriving demands and parameters, calculating loads, and analyzing responses are concept capable of being performed in the human mind. Further these steps are being performed in relation to a work environment and further exemplify certain methods of organizing human activity, specifically business relations (determining the load on a body during a work shift). Lastly the Examiner points to the testing step where the “person is caused to perform” as this step further exemplifies the use of organizing human activity.

The Examiner respectfully disagrees. The limitations are rejected as seen below in the 101 Rejection and further each additional element is identified below and rejected accordingly.
The 101 rejections are updated below and maintained.
Response to Arguments - 35 USC § 103

Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered, but they are moot in view of the amended limitations which overcome the currently cited art. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	 Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Regarding Claim 1:
	Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One – Claim 1 recites a series of steps for a determining the ability of a person to perform a job.

and in respect of demands in the predetermined group that have associated parameters, each time such a demand is performed in the course of the shift, the duration, and associated parameters, is derived;
and a… calculation step, wherein the loads placed upon the muscles of the worker in the course of the shift are calculated using, for each demand performed that is of the type that lacks associated parameters, the determined demand time and a predetermined group of load factors associated with said demand;
and for each demand performed that is of the type that has associated parameters, the determined demand time, a predetermined group of load factors associated with said demand and said parameters, and
a testing and analysis step, wherein the person is caused to perform to a physical test carried out over a period of time wherein the muscles of the person are loaded in manner such that the loads born by the muscles over the period of time are proportional to the loads calculated to be born by the worker over the course of the shift, 
and the physiological responses of the person to the test are measured and analyzed,
wherein the derivation step is carried out through the use of a…. of the worker carrying out the shift: and 

Appl. No. 16/379,662 Reply to Office Action mailed September 15. 2020 wherein the predetermined group of demands comprises: climbing, balancing, stooping, kneeling, crouching, reaching, handling, fingering, lift, lower, carry, push, pull, grip, sit, stand and walk. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. Claim 1 utilizes the system of at least a processor, memory, video recording, and electronic derivation. The use of the video recording and electronic derivation amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)) and performs extra-solution of recording video, (MPEP 2106.05(g)). Accordingly, the additional elements would not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, The use of the video recording amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)) and performs extra-solution of sending information, (MPEP 2106.05(g)). The processor and memory are “apply it” on a general purpose computer (See MPEP 2106.05(f)). The Specification provides further support for the apply it analysis:
           [0083]	As used herein, the term "computer" may refer, but is not limited to a laptop or desktop computer, or a mobile device, such as a desktop, laptop, tablet, cellular phone, smart phone, personal media user (e.g., iPod), wearable computer, implantable computer, or the like. Such computing devices may operate using one or more operating systems, including, but not limited to, Windows, MacOS, Linux, Unix, iOS, Android, Chrome OS, Windows Mobile, Windows CE, Windows Phone OS, Blackberry OS, and the like.
          [0085]	The system and process described herein may be deployed in part or in whole through network infrastructures. The network infrastructure may include elements such as computing devices, servers, routers, hubs, firewalls, clients, personal computers, communication devices, routing devices and other active and passive devices, modules and/or components as known in the art. The computing and/or non-computing device(s) associated with the network infrastructure may include, apart from other components, a storage medium such as flash 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible.
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
Examining Claims with Respect to Prior Art
Claim 1, though directed to non-statutory subject matter, is deemed to define over the currently known prior art under 35 USC 102 and 103. Examiner interprets based upon the claim limitations that there is no currently known prior art that discloses the features relating to: “wherein said demand is electronically calculated using the equation of job demand score = (PDf * BODYr * Fwt), wherein PDf is the frequency of the physical demand, BODYr is a weighted risk for each physical demand for each body part, and Fwt is a force weighting for specific physical demands”.
The closest prior arts of record are as follows:
(US 5740813A) – Ogata et al;  Method of calculating work burden index and apparatus for carrying out the same method and work routine planning method utilizing the same index
(US 5403190 A) – Wickstrom et al.; Method and apparatus for evaluating physical ability
(US 4720097 A) – Peacock; Simulated work environment ability tester
(US 20180204155 A1) – Bradbury et al; WORKSITE RISK ANALYSIS AND DOCUMENTATION SYSTEM AND METHOD
(US 7486987 B2) – Kuramori et al.; Work comfort evaluating device and work comfort evaluating method
Foreign Reference (CN 109523188 A) –et al.; human-computer interface display-oriented crew cognitive characteristic efficiency evaluation method and system
NPL (von Känel, R., van Nuffel, M. & Fuchs, W.J. Risk assessment for job burnout with a mobile health web application using questionnaire data: a proof of concept study. BioPsychoSocial Med 10, 31 (2016). https://doi.org/10.1186/s13030-016-0082-4)

Regarding Ogata, Ogata teaches “the work burden Ws* in a standard work providing the same work burden index as the work burden index LA of a measured work” and further teaches” Ws* thus obtained means that the work burden index LA is when a work with maximum muscle contraction ratio MA continued for time 
However, Ogata neither individually nor in combination further teaches the following: “wherein said demand is electronically calculated using the equation of job demand score = (PDf * BODYr * Fwt), wherein PDf is the frequency of the physical demand, BODYr is a weighted risk for each physical demand for each body part, and Fwt is a force weighting for specific physical demands.”
Regarding Wickstrom, Wickstrom teaches “an improved method is provided for testing and evaluating the ability of a person to lift known weights to various shelf levels. The test subject performs lower body lifting from floor height, pivoting, carrying to a lower shelf level, and upper body lifting (to an upper shelf level) using ever increasing weights until his upper and lower body lifting abilities have been determined.”
However, Wickstrom neither individually nor in combination further teaches the following: “wherein said demand is electronically calculated using the equation of job demand score = (PDf * BODYr * Fwt), wherein PDf is the frequency of the physical demand, BODYr is a weighted risk for each physical demand for each body part, and Fwt is a force weighting for specific physical demands.
Regarding Peacock, Peacock teaches “these tests could be performed independently by other means, however, the use of my invention permits the exact duplication of each test in a work station which remains identical from one test subject to another, thereby assuring an objective evaluation of each subject's skills, capabilities, and disabilities. Furthermore, my invention may simulate any of a number of work environments by varying the range of motion requirements, strength requirements, and platform location. Therefore, numerous workers having different jobs may be evaluated using the same apparatus or a single worker can be evaluated in a controlled environment simulating his particular job.”
However, Peacock neither individually nor in combination further teaches the following: “wherein said demand is electronically calculated using the equation of job demand score = (PDf * BODYr * Fwt), wherein PDf is the frequency of the physical demand, BODYr is a weighted risk for each physical demand for each body part, and Fwt is a force weighting for specific physical demands.”
Regarding Bradbury, Bradbury teaches
However, Bradbury neither individually nor in combination further teaches the following: “wherein said demand is electronically calculated using the equation of job demand score = (PDf * BODYr * Fwt), wherein PDf is the frequency of the physical demand, BODYr is a weighted risk for each physical demand for each body part, and Fwt is a force weighting for specific physical demands.”
Regarding Kuramori , Kuramori teaches “work load intensity calculating part 25 calculates a level of the work load intensity in the steering operation by the driver by using the myoelectric potential waveforms supplied from the signal processing 
However, Kuramori neither individually nor in combination further teaches the following: “wherein said demand is electronically calculated using the equation of job demand score = (PDf * BODYr * Fwt), wherein PDf is the frequency of the physical demand, BODYr is a weighted risk for each physical demand for each body part, and Fwt is a force weighting for specific physical demands.”

Regarding Liu, Liu teaches “physical property extraction sub-module for extracting and displaying the physical feature and task physical feature of each said region of interest, said physical characteristic includes the interest area presented by the dynamic region of interest display formats, character size, color matching, and line flicker, the task of physical characteristics comprises the region of interest in the current task type is a demand probability and important value.”
However, Liu neither individually nor in combination further teaches the following: “wherein said demand is electronically calculated using the equation of job demand score = (PDf * BODYr * Fwt), wherein PDf is the frequency of the physical demand, BODYr is a weighted risk for each physical demand for each body part, and Fwt is a force weighting for specific physical demands.
Regarding von Känel, von Känel teaches “we applied the following formula to compute burnout syndrome scores: [(0.40x exhaustion) + (0.30 x cynicism) + (0.30 x low professional efficacy)]. With this method, burnout syndrome scores correspond to the original response scale (0-6) and weight exhaustion as the primary symptom dimension. Based on these burnout syndrome scores, termed Burnout Risk Index-Original (BRIX-O) for the purpose of the web application, we categorized users into three groups with differing BRIX-O scores: I) no clinically relevant burnout risk (0-1.49); II: mild-to-moderate burnout risk (1.50-3.49); III: high burnout risk (3.50-6) [ 21, 35].”
However, von Känel neither individually nor in combination further teaches the following: “wherein said demand is electronically calculated using the equation of job demand score = (PDf * BODYr * Fwt), wherein PDf is the frequency of the physical demand, BODYr is a weighted risk for each physical demand for each body part, and Fwt is a force weighting for specific physical demands.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624